Citation Nr: 1518529	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease (DDD), spinal stenosis, and herniated discs.

2.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches (cervical strain disability).

3.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to service-connected cervical strain disability.  

4.  Entitlement to service connection for cervical spine degenerative joint disease (DJD).

5.  Entitlement to a higher initial disability rating (or evaluation) for major depressive episode, in excess of 30 percent for the period from November 12, 2008 to September 30, 2014, and in excess of 50 percent for the period from September 30, 2014.

6.  Entitlement to an increased disability rating (or evaluation) for chronic cervical  strain disability, in excess of 10 percent for the period from November 12, 2008 to September 30, 2014, and in excess of 20 percent for the period from September 30, 2014.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the March 2009 rating decision, the RO denied service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs, bilateral upper extremity radiculopathy, major depressive episode, and entitlement to a TDIU.  In that decision, the RO also denied a higher initial disability rating than 10 percent for the service-connected cervical strain disability.  

The Board has added the issue of service connection for cervical spine degenerative joint disease (DJD, a form of arthritis), which arises from the Veteran's original claim for service connection for cervical spine degenerative disc disease, to encompass the claimed symptoms of neck pain and to better comport with the medical evidence of record.  See November 2008 VA Form 21-4138; Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).  As discussed more in the decision and remand below, adjudicating the issue of service connection for cervical spine DJD (arthritis) as a separate issue allows the Board to grant service connection on the merits in this decision, without unnecessary delay that would be caused by further examination and opinion prior to adjudicating service connection for other cervical spine disorders.  Adjudicating the issue of service connection for cervical spine DJD will also allow the Board to proceed with rating the arthritis (DJD) together with the service-connected cervical strain based on identifiable symptomatology that includes neck pain and painful motion, allowing the rating issue to consider symptoms of neck pain when rating the service-connected cervical strain with arthritis, without requiring further differentiation of the symptom of neck pain prior to rating.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The Veteran submitted a timely notice of disagreement (NOD) as to all issues addressed in the March 2009 rating decision.  In December 2009, the RO issued a rating decision wherein service connection for major depressive disorder was granted with a 30 percent initial disability rating assigned from November 12, 2008.  In January 2010, the Veteran submitted a timely NOD with respect to the initial disability rating assigned to the service-connected depression disability.  The Veteran subsequently perfected an appeal as to the initial rating by submitting a timely VA Form 9 in July 2010.  

In January 2010, the Veteran also perfected an appeal as to the issues addressed in the March 2009 rating decision which remained on appeal.  As such, the issues listed on the first page of this decision are currently on appeal and will be discussed herein.  

In September 2012, the Board remanded the matter for a hearing to address the issues on appeal.  In April 2014, the Veteran presented testimony at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (i.e., a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  

In June 2014, the Board remanded the matter again to provide the Veteran with a series of VA examinations with medical opinions.  The requested VA examinations and medical opinions have been provided, and the Board finds that the June 2014 Board remand orders have been satisfied.  Given the development that followed the September 2012 and June 2014 Board Remands, the Board finds that all additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  An additional discussion of the Agency of Original Jurisdiction's (AOJ) compliance with the September 2012 and June 2014 Board Remands is included in the Duties to Notify and Assist section below.  See Stegall v. West, 11 Vet. App. 268 (1998).   

Following the June 2014 Board Remand, VA examined the service-connected disabilities in September 2014.  Based on the September 2014 VA examination reports, the RO issued a supplemental statement of the case in January 2015 that assigned a higher 50 percent initial disability rating for service-connected major depressive disorder, and an increased disability rating of 20 percent for the service-connected cervical strain disability, both effective September 30, 2014.  Because the RO did not assign the maximum disability ratings possible, the appeal for a higher initial disability rating for major depressive disorder and an increased rating for the cervical strain disability remain before the Board, resulting in the staged rating issues listed on the cover sheet of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular evaluation, a subsequent RO decision assigning a higher evaluation, but less than the maximum available benefit does not abrogate the pending appeal).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 

The issues of service connection for left upper extremity radiculopathy, right upper extremity radiculopathy, cervical spine degenerative disc disease, spinal stenosis, and herniated discs, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current disability of cervical spine degenerative joint disease.

2.  Symptoms of cervical spine degenerative joint disease were chronic in service.

3.  For the initial rating period from November 12, 2008 to September 30, 2014, the service-connected major depressive disorder manifested social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depression, sleep impairment, low energy, feelings of worthlessness, and hopelessness.

4.  For the initial rating period from September 30, 2014, the service-connected major depressive disorder has manifested occupational and social impairment with reduced reliability and productivity due to symptoms including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.

5.  For the increased rating period from November 12, 2008 to September 30, 2014, the cervical strain disability manifested symptoms and functional impairment that more nearly approximates forward flexion to 40 degrees, combined range of motion to 315 degrees, pain, muscle spasm, tension headaches, stiffness, aching, difficulty driving for long periods, difficulty lifting and carrying objects, and difficulty with overhead activities.  

6.  For the increased rating period from September 30, 2014, the cervical strain disability has manifested symptoms and functional impairment that more nearly approximate forward flexion to 20 degrees, pain, muscle spasm, tension headaches, stiffness, aching, difficulty driving for long periods, difficulty lifting and carrying objects, and difficulty with overhead activities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  For the initial rating period from November 12, 2008 to September 30, 2014, the criteria for an initial disability rating in excess of 30 percent for major depressive disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).  

3.  For the initial rating period from September 30, 2014, the criteria for an initial disability rating in excess of 50 percent for major depressive disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2014).  

4.  For the increased rating period from November 12, 2008 to September 30, 2014, the criteria for an increased rating in excess of 10 percent for the cervical strain with arthritis disability have not been met or more nearly approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

5.  For the increased rating period from September 30, 2014, the criteria for an increased rating in excess of 20 percent for the cervical strain with arthritis disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a January 2009 letter sent prior to the initial adjudication of the claims in March 2009 and December 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination and medical opinion reports, the April 2014 Board hearing transcript, and the Veteran's written statements.  Pursuant to the June 2014 Board Remand instructions, VA attempted to obtain any Social Security Administration disability benefit records in July 2014; however, none were found.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA most recently examined the service-connected cervical spine disability in September 2014.  The VA examiner interviewed the Veteran about past and present symptomatology, performed a physical examination and diagnostic testing, and reported on the relevant disability criteria and functional limitations and impairment.  For these reasons, the Board finds that the September 2014 VA spinal examination is adequate and that no further medical examination or opinion is necessary to decide the issue of an increased disability rating for the service-connected cervical strain with arthritis disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In September 2014, VA also examined the service-connected major depressive disorder.  The VA examiner interviewed the Veteran about past and present symptomatology and social and occupational impairments, provided clinical observations, and provided an opinion on the severity of the major depressive disorder symptoms.  Similar to the above, the Board finds that the September 2014 VA psychiatric examination report is adequate and that no further medical examination or opinion is needed to decide the issue of a higher initial disability rating for the service-connected major depressive disorder.  See id.

As to the issue of service connection for cervical spine degenerative joint disease (arthritis), the Board has considered VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary on the issue of service connection for cervical spine degenerative joint disease.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).    

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  
  
For chronic diseases under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (recognizing that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis (degenerative joint disease) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Degenerative Joint Disease

In the November 2008 VA Form 21-4138, the Veteran asserted that an increased rating for the service-connected cervical strain disability is warranted based on worsening symptoms that include pain and numbness.  The RO construed this contention as a separate claim for service connection for cervical degenerative disc disease, spinal stenosis, and herniated discs.  See March 2009 RO rating decision.

Initially, the Board finds that the Veteran has a current disability of cervical spine degenerative joint disease.  VA examined the cervical spine in September 2014, and x-ray testing revealed arthritis, which the VA examiner diagnosed as degenerative joint disease (DJD).

Next, the Board finds that the weight of the lay and medical evidence is at least in relative equipoise on the question of whether the Veteran had "chronic" symptoms of cervical spine degenerative joint disease in service.  The service treatment records reflect numerous instances of treatment for neck pain from 1986 through service separation in September 1988.  The August 1988 service separation examination report notes a history of chronic neck pain.  

Although there is no diagnosis of arthritis or degenerative joint disease in service, such is not required in order to establish service connection, as the evidence shows the onset of chronic symptoms of arthritis (DJD) during service.  The symptom of neck pain has been attributed to both the service-connected cervical strain and DJD (arthritis), and the evidence shows that the symptom of neck pain was chronic in service.  In the September 2014 VA examination report, the VA examiner opined that the symptomatology of the service-connected cervical strain disability is indistinguishable from the symptoms manifested by other cervical spine disorders, including cervical spine DJD (arthritis).  

For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that the Veteran experienced "chronic" symptoms of cervical spine DJD (arthritis) in service.  Accordingly, the criteria for presumptive service connection for cervical spine degenerative joint disease under 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for cervical spine degenerative joint disease under 38 C.F.R. 
§ 3.303(b) have been met, service connection is being granted as presumptively incurred in service, and the Board does not reach the theory of entitlement to direct service connection for the same disability. 

During the April 2014 Board hearing, the representative discussed different diagnoses related to the cervical spine in an effort to differentiate between the service-connected cervical strain disability and other non-service-connected diagnoses including cervical spine degenerative disc disease and cervical spine degenerative joint disease.  While these diagnoses may be distinguishable from the service-connected chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches, the Board again notes that the September 2014 VA examiner opined that the symptoms affecting the neck - namely, limitation of motion and pain - cannot be separated without speculation due to extreme similarity.  

The neck pain has previously been attributed to and rated as part of the service-connected chronic cervical strain; the service-connected disability will now include cervical spine arthritis, which will be rated together with the service-connected cervical strain.  The evidence shows that any current symptoms of pain and limitation of motion or function of the cervical spine associated with cervical spine degenerative joint disease should be rated below as part of the service-connected cervical strain disability; therefore, a separate disability rating for symptoms of cervical spine degenerative joint disease (separate from the cervical strain disability) would constitute pyramiding in violation of 38 C.F.R. § 4.14 (rating of the same disability under different diagnostic codes is prohibited).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (separate ratings are permissible only when "none" of the symptomatology is duplicative or overlapping).  The cervical spine disability rating criteria explicitly provide that all service-connected cervical spine disabilities are to be rated under a single formula, rather than separate ratings based on separate diagnoses.  See General Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a , Diagnostic Codes 5237 (cervical strain) and 5242 (arthritis).  For these reasons, the service-connected disability will now include cervical spine arthritis, which will be rated together with the service-connected cervical strain.  

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In an appeal for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2014).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

Initial Disability Rating for Major Depressive Disorder

Service connection for major depressive disorder was granted by the RO in a December 2009 rating decision, which initially assigned a 30 percent disability rating from November 12, 2008.  The Veteran submitted a notice of disagreement in January 2010, contending that a higher initial disability rating of 70 percent is warranted based on nonspecific symptoms.  See January 2010 VA Form 21-4138.

For the entire initial rating period, the service-connected major depressive disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate in the evaluation of the Veteran's psychiatric disability.

Under the General Rating Formula for Mental Disorders, a 30 percent disability rating may be assigned when a psychiatric disability manifests occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

Major Depressive Disorder Rating from November 12, 2008 to September 30, 2014

As noted above, the Veteran asserts that a higher initial disability rating in excess of 30 percent is warranted based on the severity of service-connected major depressive disorder symptoms.  See January 2010 VA Form 21-4138.

After reviewing all the evidence, lay and medical, the Board finds that, for the initial rating period from November 12, 2008 to September 30, 2014, the service-connected major depressive disorder manifested social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depression, sleep impairment, low energy, and feelings of worthlessness and hopelessness.  For these reasons, the Board finds that the weight of the lay and medical evidence more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9434.

A February 2009 VA mental health clinical intake evaluation provides several clinical observations of the major depressive disorder symptoms, as well as a history reported by the Veteran.  The VA clinician opined that depression symptoms were moderate.  The Veteran discussed how sleep was impaired during bouts of depression, which began within the previous year.

VA examined the psychiatric symptoms in February 2009.  The Veteran reported symptoms including depression, excessive sleep, low energy, and feelings of worthlessness.  The VA examiner observed flat affect and circumstantial thought processes.  The VA examiner provided a GAF score range of 55 to 60, suggestive of moderate symptoms or moderate difficulty in social or occupational functioning.

VA examined the psychiatric symptoms again in November 2009.  The Veteran reported symptoms including depression, loss of appetite, low energy, sleep impairment, and feelings of worthlessness and hopelessness.  The Veteran suggested that he "wouldn't be here today" if not for his religious faith; however, the Veteran denied suicidal thinking, plan, or intent.  The VA examiner provided a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social or occupational functioning.

VA treatment records include outpatient treatment notes from December 2009 to June 2010 that document continuing symptoms including depression, loneliness, and sleep difficulty.  A GAF score of 60 was provided in January 2010, and a score of 55 was provided in March 2010.  A May 2010 VA diagnostic study note lists severe symptoms of punishment feelings, self-dislike, and crying; moderate symptoms of loss of pleasure, guilty feelings, indecisiveness, worthlessness, loss of energy, changes in sleeping pattern, concentration difficulty, and fatigue; and mild symptoms including sadness, pessimism, past failure, self-criticalness, loss of interest, and irritability.

During the April 2014 Board hearing, the Veteran testified that the major depressive disorder symptoms are severe.  See Board hearing transcript at 16.  The representative discussed the presence of symptoms including flat affect, disturbances of mood and motivation, problems maintaining effective work and social relationships, and the previously-mentioned November 2009 occasion when the Veteran suggested suicidal ideation, but had no plan or intent.  See id. at 15-16.

In sum, for the initial rating period from November 12, 2008 to September 30, 2014, the service-connected major depressive disorder manifested a range of symptoms, but those most frequently emphasized by the Veteran were depression, sleep impairment, low energy, feelings of worthlessness, and hopelessness.  All four GAF scores provided during this period indicated moderate severity of symptoms.  While the Veteran indicated that symptoms were severe and contended that a 
70 percent disability rating is warranted for the entire initial rating period on appeal, there is no evidence of social or occupational impairment that more nearly approximates a 70 percent disability rating due to symptoms such as impaired impulse control, spatial disorientation, or obsessional rituals that interfere with routine activities - in treatment records, VA examination reports, or the Veteran's lay statements.

In consideration of the evidence above, the Board finds that, for the initial rating period from November 12, 2008 to September 30, 2014, the weight of the evidence is against finding that the service-connected major depressive disorder more nearly approximated occupational and social impairment with reduced reliability and productivity due to the predominant symptoms including depression, sleep impairment, low energy, and feelings of worthlessness and hopelessness.  VA medical treatment and examination records support a finding of moderate severity of major depressive disorder symptoms, which do not include many of the symptoms that are typically consistent with a 50 percent disability rating, including panic attacks more than once a week, difficulty in understanding complex commands, memory impairment, impaired judgment, and impaired abstract thinking.

Based on the lay and medical evidence, the Board finds that, for the initial rating period from November 12, 2008 to September 30, 2014, the depressive disorder picture did not more nearly approximate the criteria for a 50 percent disability rating based on the symptoms and the degree of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for a higher initial rating in excess of 30 percent for major depressive disorder for the initial rating period from November 12, 2008 to September 30, 2014, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Major Depressive Disorder Rating from September 30, 2014

In a January 2015 rating decision (supplemental statement of case), the RO assigned a higher initial disability rating of 50 percent, effective September 30, 2014.  As noted above, because the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for major depressive disorder remains before the Board.  AB, 6 Vet. App. 35.

After reviewing all the evidence, lay and medical, the Board finds that, for the initial rating period from September 30, 2014, the service-connected major depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  For these reasons, the Board finds that the weight of the lay and medical evidence demonstrates that the service-connected major depressive disorder more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9434.

VA examined the psychiatric symptoms in September 2014.  The VA examiner noted symptoms including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner stated that testing results demonstrated moderate to severe depression.  No additional VA treatment following the September 2014 VA examination is shown, and the Veteran has not submitted any additional statements addressing the severity of major depressive disorder symptoms.

In consideration of the evidence above, the Board finds that, for the initial rating period from September 30, 2014, the weight of the evidence is against finding that the major depressive disorder more nearly approximates occupational and social impairment, with deficiencies in most areas, as required for a higher initial disability rating of 70 percent.  As such, the criteria for a higher initial disability rating of 70 percent have not been met or more nearly approximated during the rating period from September 30, 2014.  Because the preponderance of the evidence is against the appeal for a higher initial disability rating in excess of 50 percent for major depressive disorder for the rating period from September 30, 2014, the benefit-of-the-doubt rule doctrine does not apply.  38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 4.3, 4.7. 


Increased Rating for Cervical Strain Disability with DJD

Service connection for a cervical strain disability, diagnosed as chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches, was established in a November 1989 rating decision by the RO, which assigned a 10 percent disability rating.  On November 12, 2008, VA received a claim for an increased rating in excess of 10 percent based on cervical strain disability symptoms including pain and numbness.  See November 2008 VA Form 21-4138.  Additionally, in this decision, the Board is granting service connection for arthritis.  Rating of the cervical spine disability will now include recognition of all symptoms and impairment attributable to both cervical strain and arthritis.  All service-connected cervical spine disabilities, regardless of separate diagnoses, will be rated under the General Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (providing identical rating criteria for Diagnostic Codes 5237 and 5242). 

For the entire increased rating period from November 12, 2008, the service-connected cervical strain disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the rating schedule, the cervical spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Additionally, when rating disabilities of the musculoskeletal system, 38 C.F.R. 
§ 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

For purposes of the discussion below, the Board has incorporated any disability symptoms or functional impairment manifested by the now-service-connected cervical spine degenerative joint disease.  As noted by the September 2014 VA examiner, the symptomatology of the service-connected cervical strain disability is indistinguishable from the symptoms manifested by other cervical spine disorders, including cervical spine degenerative joint disease.  See 38 C.F.R. § 4.14 (rating of the same disability under different diagnostic codes is prohibited); Esteban, 6 Vet. App. at 261-62. 

Within this context, the Board initially finds that a higher rating under Diagnostic Code 5003 is not legally possible, as it provides a maximum 10 percent rating for a major joint with arthritis, thus rendering this code inapplicable.  See 38 C.F.R. § 4.71a.  After consideration of DeLuca factors including the Veteran's complaints of neck pain and numbness, it remains that Diagnostic Code 5003 only provides a 10 percent disability rating for limitation of motion in the cervical spine that is noncompensable under Diagnostic Code 5237.  Accordingly, the current stages of 10 and 20 percent disability ratings provided under Diagnostic Code 5237, which contemplates the same painful motion and is discussed in more detail below, is equally or more beneficial to the Veteran.  See 38 C.F.R. § 4.7.

Cervical Spine Disability Rating from November 12, 2008 to September 30, 2014

As noted above, the Veteran asserts that an increased rating in excess of 10 percent is warranted based on service-connected cervical disability symptoms including pain and numbness.

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if IVDS - which encompasses the degenerative changes to the Veteran's cervical spine - is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted if the total duration is at least two weeks but less than four weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, the Board finds that, for the rating period from November 12, 2008 to September 30, 2014, the weight of the lay and medical evidence is against finding that the cervical strain and degenerative joint disease disabilities were manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during any 12 month period from November 12, 2008 to September 30, 2014, as required for a higher disability rating of 20 percent.  VA treatment records for this period do not reveal any treatment for IVDS or any physician-prescribed bed rest for cervical spine disability symptoms.  The Veteran has not asserted that he experienced any incapacitating episodes during this period.  The February 2009 VA examination report, which includes a history provided by the Veteran, did not indicate any history of physician-prescribed bed rest for cervical spine symptoms.  For these reasons, the Board finds that, for the rating period from November 12, 2008 to September 30, 2008, an increased rating in excess of 10 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Rating Based on the General Rating Formula for Spine Disabilities

In regard to rating under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

After a review of all the evidence, the Board finds that, for the rating period from November 12, 2008 to September 30, 2014, the weight of the lay and medical evidence is against finding that the cervical strain and degenerative joint disease disabilities were manifested by forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as required for a higher rating of 
20 percent.  

VA examined the cervical strain disability in February 2009.  Flexion was measured to 40 degrees, with terminal pain.  Extension was measured to 45 degrees, without pain.  Right and left lateral flexion were both measured to 45 degrees, with mild terminal pain for both.  Right and left lateral rotation were both measured to 
70 degrees, with mild terminal pain for both.  The Veteran was able to perform three repetitive motions, and there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.  Based on these measurements, the combined range of motion of the cervical spine was 315 degrees.  No abnormal spinal curvatures were noted, and the gait was normal.

VA treatment records for the rating period from November 12, 2008 to September 30, 2014 show treatment for cervical spine disability symptoms including pain, muscle spasm, stiffness, and aching.  See, e.g., February 23, 2010 VA treatment record; May 14, 2010 VA treatment record.  The Veteran also reported functional impairment including difficulty driving for long periods, difficulty lifting and carrying objects, and difficulty with overhead activities.  See April 1, 2010 VA treatment record.  The VA treatment records do not, however, show abnormal spinal curvatures, abnormal gait, or measurements of cervical spine forward flexion to 30 degrees or less, or combined cervical spine motion of 170 degrees or less.

During the April 2014 Board hearing, the Veteran testified that the neck was affected by symptoms including headaches, tension, cracking, grinding, and pain.  See Board hearing transcript at 10.  The Veteran also testified to functional impairment including difficulty carrying weights, and difficulty with overhead activities.  See id.

On review of all the evidence, for the rating period from November 12, 2008 to September 30, 2014, the service-connected cervical strain and degenerative joint disease disabilities manifested symptoms and functional impairment including forward flexion to 40 degrees, combined range of motion to 315 degrees, pain, muscle spasm, tension, headaches, stiffness, aching, difficulty driving for long periods, difficulty lifting and carrying objects, and difficulty with overhead activities.  In sum, the manifestations that can be associated with the cervical strain disability - even after considering DeLuca factors and measuring the end of the ranges of motion from where pain begins - do not support a finding of forward flexion greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See VAOPGCPREC 9-98 (recognizing the motion effectively ends where pain begins).  Accordingly, the Board finds that the weight of the evidence is against finding that the criteria for a higher 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected cervical strain and degenerative joint disease disabilities that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected cervical strain and degenerative joint disease disabilities is not warranted for the rating period from November 30, 2008 to September 30, 2014.  Id.

Separate Rating for Headaches

Additionally, the Board has considered whether headaches, which have been recognized as part of the service-connected cervical strain disability, warrant a separate disability rating for the rating period from November 30, 2008 to September 30, 2014.  On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that headaches were characterized by prostrating attacks averaging one in two months during any part of the rating period from November 30, 2008 to September 30, 2008, as required for a compensable (10 percent) disability rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a (2014).  The evidence does not show, and the Veteran has not indicated in written statements or oral testimony, that the headaches have resulted in prostrating attacks of pain.  For these reasons, the Board finds that a separate rating for headaches associated with the service-connected cervical strain disability is not warranted for the rating period from November 30, 2008 to September 30, 2014.  38 C.F.R. §§ 4.3, 4.7.

Cervical Spine Disability Rating from September 20, 2014

In a January 2015 rating decision (supplemental statement of case), the RO assigned an increased disability rating of 20 percent, effective September 30, 2014.  As noted above, because the RO did not assign the maximum disability rating possible, the appeal for an increased rating for the cervical strain with arthritis disability remains before the Board.  AB, 6 Vet. App. 35.

Rating Based on Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), in addition to the rating criteria outlined above, the rating criteria provide that a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

After a review of all the evidence, the Board finds that, for the rating period from September 30, 2014, the weight of the lay and medical evidence is against finding that the cervical strain and degenerative joint disease disabilities were manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period from September 30, 2014, as required for a higher disability rating of 40 percent.  VA treatment records for this period do not reveal any treatment for IVDS or any physician-prescribed bed rest for cervical spine symptoms.  The Veteran has not asserted that he experienced any incapacitating episodes during this period.  Similarly, the September 2014 VA examination report does not indicate that there were any incapacitating episodes during the previous 12 months.  For these reasons, the Board finds that, for the rating period from September 30, 2014, an increased rating in excess of 20 percent based on incapacitating episodes is not warranted.  38 C.F.R. §§ 4.3, 4.7. 

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less.  A 30 percent rating is also warranted for favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the cervical strain and degenerative joint disease disabilities manifested either forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, for the rating period from September 30, 2014.  VA examined the cervical strain disability on September 30, 2014.  Forward flexion was measured to 20 degrees, and the Veteran was able to perform three repetitions without further reduced range of motion.  No ankylosis was noted.  Functional impairment was listed as less movement than normal, and pain on movement.

VA treatment records do not include any additional range of motion measurements for the period from September 30, 2014.  Neither the VA treatment records nor the Veteran's statements indicate that the cervical strain and degenerative joint disease disabilities have manifested favorable ankylosis during that same period.  

On review of all the evidence, lay and medical, the Board finds that, for the rating period from September 30, 2014, the cervical strain and degenerative joint disease disabilities have manifested symptoms and functional impairment including forward flexion to 20 degrees, pain, muscle spasm, tension, headaches, stiffness, aching, difficulty driving for long periods, difficulty lifting and carrying objects, and difficulty with overhead activities.  As these manifestations do not support a finding of forward flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine, the Board finds that the weight of the evidence is against finding that the criteria for a higher 30 percent rating under the General Rating Formula for Diseases and Injuries of the Spine have been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected cervical strain and degenerative joint disease disabilities that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  On review of all the evidence, lay and medical, the Board finds that no neurological abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that a separate rating for neurologic abnormalities associated with the service-connected cervical spine disability is not warranted for the rating period from September 30, 2014.  Id.

Separate Rating for Headaches

Additionally, the Board has considered whether headaches, which have been recognized as part of the service-connected cervical strain disability, warrant a separate disability rating for the rating period from September 30, 2014.  On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that headaches were characterized by prostrating attacks averaging one in two months during any part of the rating period from September 30, 2008, as required for a compensable (10 percent) disability rating under Diagnostic Code 8100.  38 C.F.R. § 8100.  The evidence does not show, and the Veteran has not indicated in written statements, that the headaches have resulted in prostrating attacks of pain.  For these reasons, the Board finds that a separate rating for headaches associated with the service-connected cervical strain disability is not warranted for the rating period from September 30, 2014.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's major depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's major depressive disorder has manifested symptoms including depressed mood, sleep impairment, low energy, anxiety, flattened affect, disturbances in mood and motivation, feelings of worthlessness and hopelessness, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Similarly, the Board finds that the symptomatology and impairment caused by the cervical strain disability, including the service-connected degenerative joint disease, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71, Diagnostic Code 5237 specifically provides for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the neck and upper back.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca.  In this case, the cervical strain and degenerative joint disease disabilities have manifested symptoms and functional impairment including limitation of motion, pain, muscle spasm, tension, headaches, stiffness, aching, difficulty driving for long periods, difficulty lifting and carrying objects, and difficulty with overhead activities.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected major depressive disorder, as well as the cervical strain and degenerative joint disease disability symptoms and functional impairment that limit motion; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected major depressive disorder and cervical spine disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disability in this case is gastroesophageal reflux disease.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the cervical strain, cervical spine degenerative joint disease, and major depressive disorder disabilities, and referral for consideration of extraschedular rating is not required.


ORDER

Service connection for cervical spine degenerative joint disease is granted.

A higher initial disability rating for major depressive disorder, in excess of 30 percent for the period from November 12, 2008 to September 30, 2014, and in excess of 50 percent for the period from September 30, 2014, is denied.

An increased disability rating for the chronic cervical strain with arthritis, with upper dorsal and occipital neck pain, osteophytes at C4-5, and headaches (cervical strain disability), in excess of 10 percent for the period from November 12, 2008 to September 30, 2014, and in excess of 20 percent for the period from September 30, 2014, is denied.


REMAND

Service Connection for Cervical Degenerative Disc Disease (DDD),
Spinal Stenosis, and Herniated Discs

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for service connection for cervical spine arthritis.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.
  
The September 2014 VA examiner opined that it is less likely than not that the cervical spine degenerative disc disease with bilateral upper extremity radiculopathy had its onset during service or was otherwise causally or etiologically related to service.  The September 2014 VA examiner also opined that it is less likely than not that the cervical spine degenerative disc disease with bilateral upper extremity radiculopathy was caused by or related to the service-connected cervical strain disability.  The September 2014 VA examiner provided rationale for each of these opinions; however, the September 2014 VA examiner did not opine as to whether the cervical spine degenerative disc disease with bilateral upper extremity radiculopathy is proximately due to or permanently worsened by the service-connected cervical spine degenerative joint disease (DJD).

As noted above, for the entire increased rating period from November 12, 2008, the service-connected cervical strain disability manifested neck pain.  In the September 2014 VA examination report, the VA examiner opined that the symptomatology of the service-connected cervical strain disability is indistinguishable from the symptoms manifested by cervical spine degenerative disc disease (neither spinal stenosis nor herniated discs were diagnosed).  All symptoms related to the cervical spine were addressed and considered in the increased rating discussion above, including all reported pain in the cervical spine region.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (Board is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).

While all symptoms in the neck region have been considered and rated as part of the decision above rating service-connected strain and arthritis, the issue of service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs remains unresolved because of the related bilateral upper extremity radiculopathy symptoms.  Within the issue of service connection for cervical spine degenerative disc disease - which provides no additional benefit to the Veteran for purposes of rating the neck symptoms, as all those symptoms have been rated in the decision above - is a rating question of whether the Veteran is entitled to service connection for bilateral upper extremity radiculopathy, which may be caused by the cervical spine degenerative disc disease or the service-connected degenerative joint disease.

As indicated above, the September 2014 VA medical opinion does not support a finding of service connection for left or right upper extremity radiculopathy; however, that opinion was based only on symptoms demonstrated in service, and only recognized the cervical strain disability as a service-connected disability, and not the cervical spine degenerative joint disease.  As such, if cervical spine degenerative disc disease is a service-connected disability, then there is a potential avenue to service connection for bilateral upper extremity radiculopathy.

For these reasons, a remand is warranted to obtain an addendum medical opinion as to whether the cervical spine degenerative disc disease (DDD) is proximately due to or permanently worsened by the service-connected cervical spine degenerative joint disease (DJD).  In this context, the issue of service connection for left and right upper extremity radiculopathy is intertwined with the issue of service connection for cervical spine degenerative disc disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).


TDIU

Similarly, the Board finds that any decision with respect to the issues of service connection for right and left upper extremity radiculopathy, and cervical spine degenerative disc disease, spinal stenosis, and herniated discs may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the service connection claims on appeal because a hypothetical grant could increase the Veteran's overall disability percentage and expand the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris, 1 Vet. App. at 183.  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. 

Accordingly, the issues of service connection for left upper extremity radiculopathy, right upper extremity radiculopathy, cervical spine degenerative disc disease, spinal stenosis, and herniated discs, and entitlement to a TDIU are REMANDED for the following action:

1. Direct the claims file to the examiner who conducted the September 2014 VA examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another reviewer for an opinion.  If the reviewer determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following addendum opinions:

A) Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's currently-diagnosed cervical spine degenerative disc disease (DDD) was caused by the service-connected degenerative joint disease (DJD)?

B.) If no causal or etiological relationship is found, is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's currently-diagnosed cervical spine degenerative disc disease was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected degenerative joint disease?

C.)  If there is a relationship found between the currently diagnosed cervical spine degenerative disc disease and the service-connected degenerative joint disease, is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's currently diagnosed bilateral upper extremity radiculopathy was caused by cervical spine degenerative disc disease?

D.)  If there is a relationship found between the currently diagnosed cervical spine degenerative disc disease and the service-connected degenerative joint disease, but no causal or etiological relationship found between the cervical spine degenerative disc disease and the bilateral upper extremity radiculopathy, is it as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's bilateral upper extremity radiculopathy was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the cervical spine degenerative disc disease?

When offering a rationale for the opinions above, please note and discuss the significance of the following:

a.  The Veteran's chronic neck pain in service.
b.  The November 2007 work accident that preceded a diagnosis of cervical impingement in December 2007.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


